Citation Nr: 0914307	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-16 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than November 20, 
1997, for service connection for solar urticaria, based upon 
an assertion of clear and unmistakable error (CUE) in the 
July 1969 decision which had previously denied service 
connection for that disease.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from January 1942 to December 
1945, February 1947 to February 1949, and May 1949 to 
November 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board issued a decision in the appeal in February 2007.  
The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court), and the Court, in a 
February 2009 Memorandum Decision, vacated the Board's 
decision and remanded the case for further action by the 
Board consistent with the Court's decision.  

This appeal was previously advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Board has recently received a 
letter from the appellant's attorney, with a March 2009 
statement from the Veteran's physician, to the effect that, 
for health reasons, advancement on the docket continues to be 
warranted.  We appreciate that updated information, and 
herein issue our decision in the case. 



FINDINGS OF FACT

1.  The evidentiary record at the time of the July 1969 RO 
decision does not establish manifestly that, upon correction 
of errors in that decision, service connection would have 
resulted.  Reasonable minds could differ on the question of 
whether any episode of solar urticaria in service was an 
acute episode of an allergic-type condition, or was part of 
the onset of a chronic or ongoing solar urticaria disability 
beginning in service.  Reasonable minds could differ on the 
question of whether the evidence preponderated for or against 
solar urticaria having been incurred in service, or whether 
the evidence was in relative equipoise.    

2.  The only claimed basis for entitlement to an effective 
date earlier than November 20, 1997, for the grant of service 
connection for solar urticaria is an allegation that there 
was clear and unmistakable error (CUE) in the July 1969 
rating action which denied service connection for solar 
urticaria.  


CONCLUSION OF LAW

Upon correction of error in the July 1969 RO rating decision 
denying service connection for solar urticaria, a manifestly 
different outcome would not necessarily have resulted, and a 
finding of CUE is not warranted, because reasonable minds 
could differ on application of the correct law to the facts 
then presented.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5110, 7105 
(West 2002 & Supp. 2008); VAR 1380 (1969); 38 C.F.R. §  3.303 
(1960); 38 C.F.R. § 3.105(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

As an initial matter, the Board observes that the VCAA is not 
applicable to the appellant's allegation of CUE.  The U.S. 
Court of Appeals for Veterans Claims has determined that an 
assertion of CUE is not a conventional claim.  Instead, a CUE 
claimant is collaterally attacking a previous, final 
decision.  Given the nature of a claim to revise an earlier 
final RO decision based upon CUE, no notification as to 
additional evidentiary development of the record is at issue, 
since, as discussed below, the evaluation of such a claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.

Moreover, the Court has held that "as a matter of law, the 
VCAA is inapplicable to CUE claims." Sorakubo v. Principi, 
16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc).  The Veteran's claim 
for an earlier effective date is based solely upon his 
allegation of CUE in the July 1969 decision, and hence 
additional development of the claim is not warranted where, 
as here, the CUE claim is denied.  

The Board has herein addressed the requirements of the 
Court's dated February 2009 Memorandum Decision, as discussed 
infra.  

II.  CUE Claim

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); see 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  Such a final 
decision may, however, be reversed or amended where evidence 
establishes that it was a product of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  That regulation is of long 
standing, and has been codified in statute, at 38 U.S.C.A. 
§ 5109A. 
 
Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts. 
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992) (en banc).  "It must always be remembered that CUE is 
a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell, 3 Vet. App. at 313-14.  
Even if error is found in the prior decision, for a finding 
of CUE it must be the case that reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidencewhich 
were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, 3 Vet. App. at 314.  In other words, 
the Board cannot apply the benefit of hindsight to its 
evaluation of the RO's actions in 1976 in determining whether 
CUE existed at that time.

Upon the Veteran's appeal from the (now vacated) February 
2007 Board decision, the Court in its February 2009 
Memorandum Decision found that the RO in its July 1969 
decision denying service connection for solar urticaria had 
committed error in applying 38 C.F.R. § 3.303 and VA 
Regulation (VAR) 1390 (now 38 C.F.R. § 3.380) to the facts of 
the case.  

In 1969, as now, 38 C.F.R. §  3.303(a) required, to establish 
service connection, a showing of chronic disease in service, 
based on a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  In the alternative, 38 C.F.R. § 3.303(b) 
allowed service connection to be supported for a condition 
noted during service together with continuity of 
symptomatology, when the fact of chronicity in service is not 
adequately supported.

In 1969, VAR 1380 (now 38 C.F.R. § 3.380) provided that 
diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Rather, service connection must 
be determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently. Increase 
in the degree of disability during service may not be 
disposed of routinely as natural progress nor as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals. The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  VAR 1380 (1969).  

In this case, it is undisputed that the Veteran failed to 
initiate or perfect an appeal of the July 1969 rating 
decision which he now is challenging.  Therefore, it was a 
final decision, and can be changed only by the filing of a 
reopened claim with new and material evidence or by a finding 
of CUE.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), 
holding that a "freestanding" claim for an earlier 
effective date, without a claim and showing of CUE in a prior 
final decision, vitiates the rule of finality and is not 
authorized by law.  The question therefore presented here is 
one of CUE in the July 1969 decision, to support an earlier 
effective date for service connection for solar urticaria on 
that basis.  

The Court in its February 2009 Memorandum Decision found that 
error had been committed by the RO in its July 1969 decision 
denying service connection for solar urticaria.  
Specifically, the Court found that the RO in its July 1969 
decision had incorrectly applied 38 C.F.R. § 3.303 and VAR 
1380 to the facts presented.  

Specifically, the Court has taken issue with the 1969 RO 
finding that "[t]he [V]eteran has furnished no evidence 
concerning service incurrence, chronicity and continuity" 
and the Court has interpreted that as a finding that the RO 
made a "declaration that there was 'no evidence'".  (Court 
decision, pg. 8.)  From thence the Court concluded that the 
RO had given no weight to the lay evidence, violating 
38 C.F.R. § 3.303(a), which, in relevant part, states:

Each disabling condition shown by a veteran's 
service record, or for which he seeks a service 
connection must be considered on the basis of the 
places, types and circumstances of his service as 
shown by service records, the official history of 
each organization in which he served, his medical 
records and all pertinent medical and lay evidence.   

With all due respect, the Board's interpretation is 
otherwise.  We do not believe that the statement in its July 
1969 rating decision meant that the RO had concluded there 
was no evidence, or that it was giving no weight to the lay 
evidence, but simply that the Veteran had not "furnished" 
the RO with non-lay evidence, i.e., professional medical 
evidence, to support his lay contentions.  Every claim, to 
the extent an assertion of a causal link to service is made, 
implicitly or explicitly comes with a lay statement by the 
Veteran in support.  Clearly, the RO recognized the Veteran's 
own statements in support of his claim, which were, of 
necessity, lay evidentiary statements.  To "furnish," in 
1969 as now, means to equip with what is needed, to supply, 
or to give.  Webster's New College Dictionary 454 (1995).  
Accordingly, it would not be unreasonable to construe the 
RO's statement as denoting simply that the Veteran had not 
identified for, or provided to, the RO any confirmatory 
medical nexus evidence as to in-service incurrence and/or 
chronicity, or post-service continuity of his claimed 
disorder.  In fact, that is what the Board did in its 
February 2007 decision.  The service treatment records (STRs) 
and service separation examination records, to whatever 
extent they might support the issue of service incurrence, 
chronicity, or continuity, were of course not furnished by 
the Veteran. 

In any event, however, the conclusions reached by the Court 
in its decision are now the law of this case, and, 
notwithstanding the Board's interpretation of the RO's 
decision, the Board must comply with the determinations of 
the Court.  Because the Court has determined that the RO in 
1969 committed error in finding no evidence to support the 
claim in violation of 38 C.F.R. § 3.303, based on failure to 
consider lay evidence as evidence supportive of the claim, 
the Board must now consider whether that error constituted 
"clear and unmistakable error," i.e., whether reasonable 
minds could differ as to the outcome based on the correct 
application of the law, or in the alternative whether the 
outcome was manifestly changed as a result of the error.  
Busto, 179 Fed. 3d at 1380-81; Russell, 3 Vet. App. at 313-4; 
38 C.F.R. § 3.105.  

The Court has also found that the RO committed error in 1969 
by misinterpreting VAR 1380 as requiring that a single 
treatment entry must be considered an acute manifestation 
under that regulation.  The Court notes that VAR 1380 
required weighing of all the evidence of record to ascertain 
whether there was service incurrence or aggravation of a 
disease of allergic etiology.  However, the Board again 
respectfully takes issue with the Court's literal 
interpretation of the RO's decision.  The RO decision states, 
"Single isolated entry of 5-12-52 must be considered an 
acute manifestation under VAR 1380," and the Court 
interpreted that statement as the RO's erroneously construing 
VAR 1380 as requiring a finding that the single STR noting a 
solar urticaria-type reaction was an acute manifestation, 
without the weighing of all the evidence required by VAR 
1380.  However, that sentence in the July 1969 decision could 
reasonably speak to a conclusion made by the RO based on the 
weighing of all the evidence of record.  As the Court has 
noted, citing Natali v. Principi, 375 F.3d 1375, 1380 (Fed. 
Cir. 2004), at the time of the RO decision in 1969, prior to 
enactment of the Veterans' Benefits Amendments of 1989, 
Public Law No. 101-237, 103 Stat. 2062 (1989), the RO was not 
required to provide detailed factual bases for its decision.  
(Court decision, pg. 8.)  The Board reads the RO decision as 
impliedly stating that based on a weighing of all the 
evidence of record, the "[s]ingle isolated entry of 5-12-5 
must be considered an acute manifestation under VAR 1380."  
In this manner, any disagreement with the RO's decision as to 
application of VAR 1380 constituted a disagreement with the 
RO's weighing of the evidence, which is not a permissible 
subject of CUE.  See Jordan v. Nicholson, 401 F.3d 1298-99 
(Fed. Cir. 2005); Damrel, 6. Vet. App. at 246.  

However, as above, based on the Court's binding ruling, the 
Board must consider the RO to have made the Court-asserted 
errors in its July 1969 decision.  The Board must according 
consider whether, had the RO not made these errors in 
interpreting 38 C.F.R. § 3.303 and VAR 1380, correct 
interpretation would have "manifestly changed the outcome."  
Russell, 3 Vet. App. at 313-315.  Ultimately, however, the 
Board finds that these errors did not rise to the level of 
CUE because "reasonable minds could differ" as to whether 
the outcome would have been different but for the errors 
identified by the Court.  Bustos, 179 Fed. 3d at 1380-81.    

Applying the correct interpretation of 38 C.F.R. § 3.303, to 
consider all evidence including lay evidence, the Board finds 
that any error amounted to an error of language rather than 
an error of substance in the 1969 decision, and, more 
relevant, that reasonable minds could differ in the outcome 
based on correct application of the law to the facts in July 
1969.  Despite the unfortunate choice of words discussed 
above, the correct interpretation of the law at that time 
could reasonably have been a finding that the evidence 
against the claim for service connection for solar urticaria 
was outweighed by the evidence against.  38 C.F.R. § 3.303. 

Specifically, lay evidence supportive of the claim, 
consisting of the Veteran's statements in 1968 and 1969 of 
sun sensitivity beginning in service in 1952, with sun 
sensitivity since then, and symptoms continuing and growing 
worse since that time, taken together with the two private 
medical reports from 1968 diagnosing solar urticaria, and 
taken together with the single notation in the STRs in May 
1952 of the Veteran having "[h]ives when he sits in the 
sun," and the November 1952 service separation examiner's 
notations that the Veteran had "occasional mild episodes of 
dizziness attributed to sensitivity to sunlight . . . 
episodes are associated with palpitations, slight 
nervousness, and slight nausea" and that the Veteran had 
"no difficulty of this sort until arrival in California," 
could reasonably be outweighed by consideration of the 
absence of records of ongoing or continuous symptoms or 
treatment either in service or after service up to 1968, and 
consideration of VAR 1380, to the effect that an allergic-
type condition such as solar urticaria could be found to have 
had acute manifestation in service without onset or 
incurrence of the disorder in service as a chronic or ongoing 
or continuous condition.   Thus, the Board concludes that the 
evidence of record at the time of the 1969 RO decision did 
not "[establish] manifestly that the correction of the error 
[in application of 38 C.F.R. § 3.303] would have changed the 
outcome and service connection would have resulted."  (See 
Court decision, pg. 9.)  

The Board must also address whether the Court-determined July 
1969 RO error in application of VAR 1380 was CUE, or whether 
"reasonable minds could differ" as to whether the outcome 
would have been different but for the errors.  Bustos, 179 
Fed. 3d at 1380-81.  The Board herein finds that the RO in 
July 1969 could have reasonably considered all the evidence, 
inclusive of lay evidence, and concluded that the sun 
sensitivity noted in the STRs represented an acute 
manifestation in service of an allergic-type condition, not 
warranting service connection, rather than a chronic or 
continuous or ongoing condition beginning in service.  Thus, 
in effect, while considering the Veteran's lay statements, 
the RO could have reasonably determined in its July 1969 
decision that the weight of the evidence was against a 
finding of complete veracity in the Veteran's statements, 
based on the absence of sufficient corroborating evidence 
either from in-service or post-service periods, to support 
onset of a chronic or ongoing disease in service.  

It is notable that the private physicians' statements in 1968 
and 1969, as well as private treatment and hospitalization 
records from 1965 to 1969, which the Veteran provided in 
support of his 1969 claim, included no statement of etiology 
even though the Veteran presumably obtained those statements 
to support his claim.  Why would a private physician not have 
relied on the Veteran's statements of continuity of symptoms 
from service to make some statement on a medical basis of 
continuity of the condition from service, if that private 
physician had been asked to provide a supportive statement 
and if the private physician believed that a statement of 
such continuity was supportable including by the Veteran's 
assertions?  Instead, these private physicians merely noted 
the Veteran's reported history.  Upon VA examination in April 
1969 the examiner also merely noted the Veteran's self-report 
of onset in 1952, noted that he had not sought post-service 
treatment for the condition until 1968, and provided an 
opinion regarding etiology which was effectively a statement 
of non-support for the claim:  "The duration of the 
condition cannot be estimated from the physical examination 
alone." 

The private physicians would certainly have been able to 
provide an opinion enhanced by medical history obtained from 
the Veteran, if they had believed the medical history was 
consistent with the medical findings.  Thus, in effect, the 
RO could reasonably have interpreted the submitted private 
medical statements, in their silence as to etiology, as 
weighing against continuity of symptoms from service and 
against onset of a chronic condition in service.  The VA 
examination was also unsupportive of the claim beyond 
diagnosing the condition, and was potentially adverse to the 
claim with its notation that treatment had not been sought 
after service prior to 1968.  Certainly, reasonable minds 
could differ as to meaning, import, and implications of the 
submitted and obtained evidence.  

Further, the evidence of record in 1969 was to the effect 
that the Veteran did not have symptoms of solar urticaria in 
service while stationed in Alaska, but reportedly had at 
least one episode, with a history noted in the STRs, once he 
was stationed in California, where he was necessarily exposed 
to greater levels of solar radiation.  A question of fact 
thus implicated was whether the Veteran had a latent 
predisposition to the allergy-type condition of solar 
urticaria which was not apparent upon entry into service 
because he entered service in Alaska, and then had one or 
more acute episodes spurred by his exposure to greater levels 
of solar radiation once stationed in California.  Ultimately, 
the regulations, in 1969 as now, allowed for a finding that 
acute episodes of allergic-type conditions were acute 
diseases, healing without residuals, where the acute episodes 
occurred due to some environmental stimulus, as in this case 
higher levels of sun exposure, and then resolved thereafter.  
Thus, the Board finds that a reasonable application in 1969 
of VAR 1380 to the facts at that time would allow for a 
finding that the weight of the evidence was against more than 
an acute episode being present in service, with the weight of 
the evidence being against incurrence or aggravation of a 
chronic or ongoing condition in service.  

As noted above, before the enactment of the Veteran's 
Benefits Amendments of 1989, the ROs were not required to set 
forth in detail the factual bases for their decisions."  
(Court decision, pg. 8, citing Natali, 375 F.3d at 1380.)  
The Board here finds that, despite the absence from the July 
1969 decision of significant explicitly stated rationale for 
its determination, including the absence of explicitly stated 
correct application of 38 C.F.R. § 3.303 and VAR 1380 to the 
facts in the case, the RO could reasonably have concluded 
that any manifestation of the Veteran's solar urticaria was 
an acute manifestation of an allergic-type predisposition in 
the Veteran, and that, considering all the evidence of 
record, the weight of the evidence was against the Veteran's 
contentions of continuous and increasing solar urticaria 
beginning in 1952.  

Thus, the Board concludes that any errors committed by the RO 
in its application of 38 C.F.R. § 3.303(a),(b) and VAR 1380 
to the facts of the case as they existed at the time of its 
1969 decision would not necessarily have manifestly changed 
the outcome of the decision, because the RO, if it had 
applied these regulations correctly, could still have 
reasonably concluded that the preponderance of the evidence 
was against finding the Veteran's solar urticaria to be a 
chronic condition developing in service, and was against 
finding continuity of symptoms of solar urticaria from 
service to the present.  Thus, because reasonable minds could 
still have differed, it cannot be "[established] manifestly 
that the correction of the error[s] would have changed the 
outcome and service connection would have resulted" (Court 
decision, pg. 9), and the claim for CUE must therefore be 
denied.  Damrel, 6 Vet. App. at 245.


III.  Earlier Effective Date for Service Connection for Solar 
Urticaria Based on CUE Claim

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  The effective date from a grant 
resulting from a reopened claim can be no earlier than the 
date of receipt of that request to reopen, unless a clear and 
unmistakable error was committed in a prior decision, or 
unless the new and material evidence resulted from correction 
of military records.  38 U.S.C.A. § 5110 (a),(i); 38 C.F.R. 
§§ 3.105, 3.400.


Here, the Veteran was assigned an effective date of November 
20, 1997, for the grant of service connection for solar 
urticaria.  That effective date was based upon the date of 
receipt of the most recent claim, subsequent to previous 
final denials of the service connection claim.  The claim was 
then addressed as a request to reopen a previously finally 
denied claim; the claim was duly reopened and the effective 
date assigned was the date of receipt of the request to 
reopen.  The present claim for an effective date earlier than 
November 20, 1997, is based solely upon a contention of CUE 
in the July 1969 RO decision denying the claim. 

Because the CUE claim is herein denied, the sole asserted 
basis of the earlier effective date claim is denied, and 
hence the earlier effective date claim must be denied as 
well, the factual predicate for that claim having already 
been rejected.  See Rudd v. Nicholson, supra. 


ORDER

The claim of clear and unmistakable error in the July 1969 
rating action is denied, and an effective date earlier than 
November 20, 1997, for the grant of service connection for 
solar urticaria is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


